
	

113 S2179 IS: Homeless Veterans Services Protection Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2179
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to waive the minimum period of continuous active duty in the
			 Armed Forces for receipt of benefits for homeless veterans, to authorize
			 the Secretary of Veterans Affairs to furnish benefits for homeless
			 veterans to homeless veterans with discharges or releases from service in
			 the Armed Forces under other than honorable conditions, and for other
			 purposes.
	
	1.Short titleThis Act may be cited as the Homeless Veterans Services Protection Act of 2014.
		2.Waiver of minimum period of continuous active duty in Armed Forces for benefits for homeless
			 veteransSection 5303A(b)(3) of title 38, United States Code, is amended—(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and(2)by inserting after subparagraph (E) the following new subparagraph (F):(F)to benefits under chapter 20 of this title;.3.Authorization to furnish benefits for homeless veterans to homeless veterans with discharges or
			 releases under other than honorable conditionsSection 5303(d) of title 38, United States Code, is amended—(1)by striking not apply to any war-risk insurance and inserting the following: “not apply to the following:(1)Any war-risk insurance; and(2)by adding at the end the following new paragraph:(2)Benefits under chapter 20 of this title..
			
